UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             3/27/20



  Alexander Norris,

                          Plaintiff,
                                                                           19-cv-5491 (AJN)
                  –v–
                                                                                ORDER
  Marc Goldner, et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       The conference currently scheduled for March 27, 2020 is hereby adjourned to May 1,

2020, at 3 p.m.

       SO ORDERED.



               27 2020
Dated: March _____,
       New York, New York


                                           __________________________________
                                                   ALISON J. NATHAN
                                                United States District Judge
